Citation Nr: 0808885	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis of the right foot. 

2.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis of the left foot. 

3.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty in the U.S. Navy from April 
1992 to June 1995 with additional active duty for training in 
the Arkansas National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned separate 10 percent ratings 
for plantar fasciitis of the right and left feet.  That 
decision also denied service connection for lumbosacral 
strain with mild degenerative disc disease. 

The issue of service connection for lumbosacral strain with 
degenerative disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The veteran's right and left foot disabilities are productive 
of complaints of pain; objectively, the veteran had full 
range of motion, normal gait, and no pain on manipulation 
during examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for plantar fasciitis of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5276 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for plantar fasciitis of the left foot have not been 
met at any time during the period covered by the appeal.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 
4.20, 4.40, 4.46. 4.59, 4.71a, Diagnostic Codes 5003, 5020, 
5276.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, the RO sent correspondence in April 
2005 that met the requirements. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  In this appeal, the notice that was provided in 
April 2005 before service connection was granted did not 
address all elements.  However, as service connection was 
granted for bilateral plantar fasciitis, VA's duty to notify 
for these claims has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to increased ratings for 
his plantar fasciitis, spurs, and mild planovalgus of the 
right and left feet.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 U.S.C.A. § 4.20.  However, evaluation of the same 
disability under various diagnoses is to be avoided. 
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14; see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical element is 
whether the symptomatology for any one of multiple conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). 

Throughout the rating period on appeal, the veteran's plantar 
fasciitis of the right and left feet has been rated at 10 
percent under Diagnostic Code 5003-5020.  

Diagnostic Code 5020, for synovitis, instructs the rater to 
evaluate the disability on the basis of limitation of motion 
of the affected parts, as arthritis, degenerative.  

Again, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  However, that Code sections provides 
that when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating applies where there is x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  A 10 percent rating applies where the evidence 
demonstrates moderate limitation of motion.  To be entitled 
to the next-higher 20 percent, the evidence must reveal 
marked limitation of motion.  

In the present case, VA examination in June 2005 noted the 
veteran's reports of occasional foot pain when rising in the 
morning and after long periods of standing.  The pain 
sometimes interfered with walking, but the veteran was able 
to perform the duties of his employment at a retail business.  
The veteran also reported missing work for several days every 
quarter-year, but the absences were caused by back pain.  

Objectively, the examiner noted that the veteran walked with 
a normal gait, without assistive devices.  He was able to 
perform toe and heel walks with no evidence of abnormal 
weight bearing.  The examiner noted bilateral plantar fascial 
insertion with no neurological or muscle deficits and a full 
range of motion of all joints in the lower extremities.  
There was no pain on manipulation of the feet.  The examiner 
also noted a bilateral mild planovalgus deformity with slight 
tenderness at the anteroinferior os calcis.  

Again, based on the above, the veteran had no compensable 
limitation of motion of either foot.  Moreover, in reaching 
this determination the Board has appropriately considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Specifically, even though pain complaints have been 
raised, the feet were not painful on manipulation.  The 
competent evidence simply does not show that pain has caused 
additional functional limitation here.

Because compensable limitation of motion under Diagnostic 
Code 5271 has not been shown, the analysis returns to 
Diagnostic Code 5003.  Again, a 10 percent rating is in 
effect throughout the appeals period.  There has been no 
demonstration of limitation of motion of multiple major 
joints, or groups of minor joints such as to warrant a higher 
evaluation under Diagnostic Code 5003.  Additionally, as x-
ray evidence does not show involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, this cannot serve as a basis 
for an increase here.  

The Board has also considered whether any alternate 
Diagnostic Codes may afford a higher rating during the period 
in question.  In this regard, there is no showing of 
ankylosis.  Therefore, Diagnostic Codes 5270 and 5272 are 
inapplicable.  Similarly, as the evidence of record does not 
demonstrate malunion of the os calcis or astragalus, 
Diagnostic Code 5273 does not apply.  As there is no 
indication of claw foot or malunion of the tarsal or 
metatarsal bones, Diagnostic Code 5283 is not for 
application.  Additionally, as moderately severe foot injury 
has not been demonstrated, a higher evaluation under 
Diagnostic Code 5284 is not possible here.  

Further regarding alternate bases for an increased 
evaluation, the Board concludes that Diagnostic Code 5276 for 
acquired flatfoot is appropriate for consideration because 
the veteran has been diagnosed with pes planus.  A 10 percent 
rating for bilateral or unilateral symptoms is warranted 
because the veteran experiences occasional pain on use.  
Here, however, no pain was noted on manipulation during 
medical examination, and there was no abnormal weight 
bearing.  Higher ratings are not warranted because they 
symptoms are not severe without marked deformity or 
accentuated pain on use or manipulation.  

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's plantar 
fasciitis of the right or left foot for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

An initial rating in excess of 10 percent for plantar 
fasciitis of the right foot is denied. 

An initial rating in excess of 10 percent for plantar 
fasciitis of the left foot is denied. 
 

REMAND

The Board finds that additional development of the claim for 
service connection for lumbosacral strain and degenerative 
disc disease is necessary. 

As discussed above, VA must provide the veteran notice of 
what information and evidence not previously received, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Notice regarding disability rating and effective 
date has not been provided.  

Service medical records dated from October 1993 through April 
1994 reveal treatment on numerous occasions for low back 
pain.  Specifically, an October 1993 record noted the 
veteran's reports of a fall down a shipboard ladder while 
carrying a welding apparatus several months earlier.  Service 
medical records do not contain the results of any lumbar X-
rays or a discharge physical examination.  A May 1995 
physical evaluation board report did not address lumbosacral 
disabilities. 

Following service, the veteran was afforded a VA June 2005, a 
VA physician noted the veteran's report of a fall from a 
ladder in service.  The physician conducted an examination 
and noted the results of concurrent X-rays that showed 
moderate disc space narrowing at L5-S1.  He diagnosed a 
history of mild chronic lumbar sprain and degenerative disc 
disease at L5-S1.  However he provided no opinion on whether 
the veteran's contended injury and subsequent treatment for 
low back strain was related to the current low back pain and 
degenerative disc disease.   

Here, there is (1) competent medical evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) competent lay and medical evidence 
establishing that an event or disease occurred in service, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service, but (4) there is insufficient competent 
medical evidence on to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  Therefore, an examination 
including a review of the claims file and a medical opinion 
on the etiology of the current low back disorder is 
necessary.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Schedule the veteran for an 
examination of his lumbosacral disorder 
by an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
lumbosacral disorder and provide an 
opinion addressing whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to a fall from a ladder and subsequent 
treatment for lumbosacral strain in 
service or any other aspect of active 
service.  

3.  Then, readjudicate the claim for 
service connection for lumbosacral strain 
with degenerative disc disease.   If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


